Title: To Benjamin Franklin from Elizabeth Hubbart Partridge, 24 October 1778[–2 January 1779]
From: Partridge, Elizabeth Hubbart
To: Franklin, Benjamin



Honored and Ever Dear Papah
Boston Octr 24 1778 [–January 2, 1779]
Allow me to Address you by that Tender Appilation: which you once Intitled me to Use; and to thank you for your Agreeable Favour of Feby: 28. Could you know the Pleasure that Every line from you gave me, I flatter my Self I should be Offener indulged with Hearing from you, as I know you Delight in Communicating Pleasure; even to the Undeserving.
I waited along Time to give you an Account of some Signial Success of Our Armes: but the Letter I wrote you, with the Account of the Monmouth Battle and General Lee’s Disgrace was taken. I again enclose the Paper, as their is a possibility that it may not have Reached you.

I Love, I almost Adore the French Ladies, for their kindness to you; but let me Intreet you my Dear Papah not to let that Influence you to stay One Day longer in France, then the Servis of your Country Requieres: beleive me their is Hundreds hear as Amiable that are Impatient to Render you every Servis. I have One very Amiable Girl that with her Mamah longs to see, and Converse with you: She desiers I would Present her Respectfull Regards to you.
I had the Pleasure to hear from Aunt Mecome a few Days sence. She with your Neice and all Our other Friends their ware Well. I hear by a Gentleman from Phila. that Cousin Beach and Family were Well, and that She has another Fine Babey, on which I Congratulate you; I Wish their was a Thousand of them, and all as Good as I think their Grand Papah.
I enclose you the late Papers and their is no thing New, but what they Contain, Except that is generally beleived, that the Kings Troops are Leaving New York.
I send you all the News I can Collect: and you once Told me, their was no Trade without a Return, then Sir let me beg the Favour of you, if you have any thing New that is proper to be known; that you would Communicate it to me: my best Friend: is a Sincere freind to the Libertyes of his Country, Anxiously Concern’d for his Welfair, and Curious in his Enquieries, so that to have an Opportunity to give him satisfaction Will quite double the Pleasure I feal.
Mr. Partridge presents his Respectfull Regards to you, and would think him self Happy in an Acquaintance with you: I am not yet out of hopes of your fulfiling your Promis, of Spending eight, or Ten Dayes with Us, in the little Roome on the Wall.
Brother’s and Sister desier their affectionate Regards may be presented to you.
That whatchfull Angles may Gard your Preacious Life, and that Health and every other Blessing may attend you is the Ardent Prayer of Dear Sir Your affectionate Daughter
Eliza: Partridge


P.S. You have told me, that postscrip’s ware generally more attended to then the Letter. I theirfore take the Liberty in a postcrip to beg the Favour of your Picture in Miniture; of a Size proper to Ware on the Neck, in as good a Frame as you can get, (I wish I could afford to Decorrate it with Diamonds) and let me know the Cost, and I will Remitt it, to you, with Greatfull thank’s.
E P


Jan. 2 1779
The enclos’d Petition is from Our Worthy Friend, Mr. John Green, any Servis that you can Render him in his Way, will be Serving the Publick; and very much oblige one of the Best of Men, and your Humble Servant. Though this scrawl has waited so long for a Conveyance I have nothing new but what the enclosed Papers furnish and the Compliments of the Season.

 
Endorsed: Mrs Patridge
Notation: Eliza. Patridge Boston 24 8bre. 1778.
